DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 17 claims and claims 1-17 are pending.

Response to Preliminary Amendment
The preliminary amendments to the specification dated 11/22/2019 have been acknowledged and entered for consideration.

Examiner’s Note
The Examiner could have invoked 112(f) claim interpretation in claims 1, 17 because of the usage of the generic placeholder terms “medical observation device”, “image processing device” or “branching optical system”. However, the Examiner noted that the subsequent claim limitations describe elaborately what the device/system are in terms of well-known structural elements. Therefore, the Examiner believes, even though the claim(s) recite(s) terms like “device”, “system”, they do not invoke 112(f) claim interpretation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-17 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by McDowall (US PGPub 2013/0038689 A1).

Regarding claim 1, McDowall teaches a medical observation system (Fig. 2; Abstract; it teaches a surgical system for observing enhanced images) comprising: 
a medical observation device ([0084]; Fig. 2, reference numeral 202, 225); and 
an image processing device configured to perform image processing on an image captured by the medical observation device ([0087], L10-16; Fig. 2, reference numeral 264, 240), 
wherein the medical observation device includes a plurality of imaging elements (Fig. 3A, reference numerals 310R, 315R, 310L, 315L. Fig. 8A, reference numerals 810R, 815R, 810L, 815L) and a branching optical system configured to split incident light into a plurality of rays of light (Fig. 3A, reference numerals 331, 341. 331 represents a beam splitter which splits the light into two different paths, wherein 341 represents a reflective optical element which reflects one of the split light beams on to an imaging sensor. Same is shown in Fig. 8A, reference numerals 831, 832), 
each of the plurality of rays of light split by the branching optical system is guided to at least one of the plurality of imaging elements (Fig. 3A; it shows the first branched light path split by beam splitter 331 hits imaging sensor 310 and the second branched light path split by beam splitter 331 and reflected by optical element 341 hits imaging sensor 315. Same is shown in Fig. 8A as well),
of the plurality of imaging elements, two or more imaging elements each capture images having mutually different brightness (Fig. 6A; [0198]-[0203]; It teaches that different amount of light passes through the beamsplitter 631, as a result the first sensor 610 receives 25% of the light and the second sensor 615 receives 75% of the light, thereby the two sensors are receiving lights of different brightness), and two or more imaging elements are arranged so as to have mutually different optical distances from the branching optical system ([0021], L6-10; [0036], L1-6; [0055], L6, Fig. 8A; All these citations teach that the optical path lengths to the two image sensors are different), and 
the image processing device generates at least one of a first composite image based on a plurality of images having mutually different brightness ([0194], [0329]-[0330]; it teaches different imaging sensors are getting different percentage of light passing through the beamsplitter optical elements, wherein [0282], L1-5 it teaches about generating a composite image), the first composite image having a wider dynamic range than each of the plurality of images ([0028]; [0031]; It teaches that the generated image has enhanced dynamic range than each of the constituent images), or a second composite image based on a plurality of images captured by each of the two or more imaging elements having different optical distances from the branching optical system ([0021], L6-10; [0036], L1-6; [0055], L6, Fig. 8A; All these citations teach that the optical path lengths to the two image sensors are different), the second composite image having a deeper depth of field than each of the plurality of images ([0057]; Fig. 8D; [0282], L1-5 it teaches about generating a composite image whose depth of field is better than each of the constituent images).  

Regarding claim 2, McDowall teaches the medical observation system according to claim 1, 
wherein, of the plurality of imaging elements, a first imaging element and a second imaging element capture the images having mutually different brightness (Fig. 6A; [0198]-[0203]; It teaches that different amount of light passes through the beamsplitter 631, as a result the first sensor 610L (or 610R) receives 25% of the light and the second sensor 615L (or 615R)  receives 75% of the light, thereby the two sensors are receiving lights of different brightness), and 
the first imaging element and the second imaging element are arranged so as to have mutually different optical distances from the branching optical system ([0021], L6-10; [0036], L1-6; [0055], L6, Fig. 8A; All these citations teach that the optical path lengths to the two image sensors are different).  

Regarding claim 3, McDowall teaches the medical observation system according to claim 1, 
wherein, of the plurality of imaging elements, a first imaging element and a second imaging element capture the images having mutually different brightness (Fig. 6A; [0198]-[0203]; It teaches that different amount of light passes through the beamsplitter 631, as a result the first sensor 610L (or 610R) receives 25% of the light and the second sensor 615L (or 615R)  receives 75% of the light, thereby the two sensors are receiving lights of different brightness), and 
of the plurality of imaging elements, the first imaging element and a third imaging element different from the second imaging element are arranged so as to have mutually different optical distances from the branching optical system ([0021], L6-10; [0036], L1-6; [0055], L6, Fig. 8A; All these citations teach that the optical path lengths to the two image sensors are different. Note that in Fig. 6A it shows first imaging sensor (610L) and third imaging sensor (615R) having different optical path length, wherein third imaging sensor (615R) is different from second imaging sensor (615L)).  

Regarding claim 10, McDowall teaches the medical observation system according to claim 1, wherein acquisition conditions of the plurality of images, from which the first composite image is generated, are different in at least one of an amount of light guided to the corresponding imaging elements or sensitivity or a shutter speed of the imaging elements (Fig. 6A; [0198]-[0203]; It teaches that different amount of light passes through the beamsplitter 631, as a result the first sensor 610L (or 610R) receives 25% of the light and the second sensor 615L (or 615R)  receives 75% of the light, therefore, in generating the composite image, different amount of light guided to the corresponding imaging elements).  

Regarding claim 11, McDowall teaches the medical observation system according to claim 10, wherein the incident light is split in such a manner that rays of light of different amounts are guided to two or more imaging elements that capture the images from which the first composite image is generated ((Fig. 6A; [0198]-[0203]; It teaches that different amount of light passes through the beamsplitter 631, as a result the first sensor 610L (or 610R) receives 25% of the light and the second sensor 615L (or 615R)  receives 75% of the light, therefore, in generating the composite image, different amount of light guided to the corresponding two imaging elements)).  

Regarding claim 12, McDowall teaches the medical observation system according to claim 10, wherein rays of light of different amounts are guided to each of two or more imaging elements that capture the images, from which the first composite image is generated (Fig. 6A; [0198]-[0203]; It teaches that different amount of light passes through the beamsplitter 631, as a result the first sensor 610 receives 25% of the light and the second sensor 615 receives 75% of the light), through control of a diaphragm provided as a preceding stage of each of the two or more imaging elements (Fig. 4B, reference numeral 470B; [0113]; it teaches an aperture element 370B which acts as a stop, which is equivalent of a diaphragm).  

Regarding claim 13, McDowall teaches the medical observation system according to claim 1, wherein, of the plurality of imaging elements, two or more imaging elements that capture the images, from which the second composite image is generated, are arranged so as to have mutually different optical distances from exit ends of the branching optical system ([0021], L6-10; [0036], L1-6; [0055], L6, Fig. 8A; All these citations teach that the optical path lengths to the two image sensors are different. It is to be noted that the optical path distances are measured from the distal or exit end of the device as indicated by 835).  

Regarding claim 14, McDowall teaches the medical observation system according to claim 1, wherein the image processing device generates a third composite image on a basis of the first composite image and the second composite image ([0036], L20-30).  

Regarding claim 15, McDowall teaches the medical observation system according to claim 1, 
wherein the medical observation device 
includes an endoscope unit including a lens barrel to be inserted into a body cavity of a subject (Fig. 2; [0072], L3-10), and 
captures an image of the subject acquired by the endoscope unit (Fig. 2; [0073]).  

Regarding claim 16, McDowall teaches the medical observation system according to claim 1, 
wherein the medical observation device 
further includes a microscope unit configured to acquire a magnified image of an imaging object (Fig. 2; [0077]), and 
captures an image of the imaging object acquired by the microscope unit (Fig. 2; [0073]).  

Regarding claim 17, McDowall teaches a medical observation device (Fig. 2; Abstract; it teaches a surgical system for observing enhanced images) comprising: 
a plurality of imaging elements (Fig. 3A, reference numerals 310R, 315R, 310L, 315L. Fig. 8A, reference numerals 810R, 815R, 810L, 815L); and 
a branching optical system configured to split incident light into a plurality of rays of light (Fig. 3A, reference numerals 331, 341. 331 represents a beam splitter which splits the light into two different paths, wherein 341 represents a reflective optical element which reflects one of the split light beams on to an imaging sensor. Same is shown in Fig. 8A, reference numerals 831, 832), 
wherein each of the plurality of rays of light split by the branching optical system is guided to at least one of the plurality of imaging elements  (Fig. 3A; it shows the first branched light path split by beam splitter 331 hits imaging sensor 310 and the second branched light path split by beam splitter 331 and reflected by optical element 341 hits imaging sensor 315. Same is shown in Fig. 8A as well), and 
of the plurality of imaging elements, two or more imaging elements capture images having mutually different brightness (Fig. 6A; [0198]-[0203]; It teaches that different amount of light passes through the beamsplitter 631, as a result the first sensor 610 receives 25% of the light and the second sensor 615 receives 75% of the light, thereby the two sensors are receiving lights of different brightness), and two or more imaging elements have different optical distances from the branching optical system ([0021], L6-10; [0036], L1-6; [0055], L6, Fig. 8A; All these citations teach that the optical path lengths to the two image sensors are different).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McDowall (US PGPub 2013/0038689 A1) in view of Wippermann et al. (US PGPub 2020/0029023 A1).

Regarding claim 9, McDowall teach the medical observation system according to claim 1.
But McDowall does not explicitly teach that the resolution of the imaging element is higher than or equal to 4K.
However, Wippermann et al., in the same field of endeavor (Abstract), teach a system where the imaging element has resolution of 4K (Wippermann et al.; [0071]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine McDowall’s invention of multi-channel endoscopic system with enhanced depth and dynamic range imaging to include Wippermann et al's of imaging elements of resolution 4K, because high-resolution still pictures may be generated thereby avoiding resampling, binning or skipping (Wippermann et al.; [0071]).


Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 4 recites splitting the second light, obtained by splitting the first light from the incident light, into third light and fourth light and a fourth imaging element through which the third light is guided and a fifth imaging element through which the fourth light is guided. Although, McDowall teaches dichroic film that splits light in to different wavelength bands, but it fails to teach splitting the second light, obtained by splitting the first light from the incident light, into third light and fourth light and a fourth imaging element through which the third light is guided and a fifth imaging element through which the fourth light is guided. The references of Wippermann et al. or Kagawa et al. (US PGPub 2015/0309284 A1) (Disclosed in IDS) also fail to teach these limitations. As result claim 4 will be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 5-8 are also objected because of their direct or indirect dependencies on objected claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “SYSTEMS, METHODS, AND APPARATUS FOR MULTICHANNEL IMAGING OF FLUORESCENT SOURCES IN REAL TIME” – Bradbury et al., US PGPub 2015/0182118 A1.
2. “IMAGE CAPTURE UNIT AND AN IMAGING PIPELINE WITH ENHANCED COLOR PERFORMANCE IN A SURGICAL INSTRUMENT AND METHOD” – McDowall et al., US PGPub 2013/0041221 A1.
3. “FILTER FOR USE WITH IMAGING ENDOSCOPES” – Fengler et al., US PGPub 2019/0357757 A1.
4. “OBJECTIVE OPTICAL SYSTEM AND ENDOSCOPE APPARATUS USING THE SAME” – Homma, US PGPub 2019/0113739 A1.
5. “SYSTEM AND METHOD FOR SPECTRAL IMAGING” – Katzir, US PGPub 2017/0171476 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485